NOTE: ThiS order is n0nprecedentia].
United States Court of AppeaIs
for the FederaI Circuit
LAVERNE F. BASS,
Petiti0ner,
v.
DEPARTMENT OF LABOR,
Resp0ndent.
2012-3086
no
Petiti0n for review of the Merit
B0ard in case n0. CB7121110{)22-V-1.
Systems Pr0tecti0n
ON MOTION
ORDER
LaVerne F. Bass moves for leave
pauperis
Up0n consideration thereof
IT ls ORDERED THAT:
The motion is granted
to proceed in forma

BAss v. LAB0R
FOR THE COURT
 0 3  /s/ J an H0rbal_v
Date J an H0rb a1y
Clerk
cc: LaVerne F. BaSs
Michae1D. Snyder, Esq. F"_Ep ls
s24 u`STW=H€§AiPd§%u\T
APR 03 2012
HORBALY
JANCLEHK
FOR